DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15-34, the prior art, alone or in combination, fails to teach or suggest a gate pad covering the first principal surface at an interval in a first direction X from one side of the first principal surface as viewed in plane, a plurality of cathode line regions of a second conductivity type that is formed in the surface layer portion of the second principal surface such as not to overlap the gate pad as viewed in plane, that extends in a band shape along the first direction X respectively as viewed in plane, and that is arranged at intervals in a second direction Y orthogonal to the first direction X as viewed in plane, and regarding the plurality of cathode line regions, positions of the plurality of second end portions in the first direction X are aligned in the second direction Y as viewed in plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (U.S. Publication No. 2019/0301946) and Tanabe et al. (U.S. Publication No. 2013/0087829) were used in rejection of parent applications, but do not teach the features of the present claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896